Citation Nr: 1729988	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-21 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Service connection for a skin disorder, to include porphyria cutanea tarda, including as due to exposure to herbicides.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971, including combat service in Vietnam.  The Veteran is the recipient of a Purple Heart, among other awards.

This case comes before the Board of Veterans' Appeals (the Board) from June 2010 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In April 2010, the Veteran filed a claim for service connection for a skin condition described as "constant bleeding."  The record includes a May 2010 Beckley VA problem's list which noted benign neoplasm of skin of arm and benign neoplasm of skin of trunk and a June 2009 VA Beckley skin examination note which indicated the pertinent finding of AK (Actinic Keratosis) of the right arm.  The Board notes that updated VA treatment records have not been associated with the claims file since August 2012.  At his March 2017 Board videoconference hearing, the Veteran testified that since the 1990's he has had growths on his chest, arms, and the back of his head that bled profusely and reported that he still had a growth behind his ear.  The Veteran testified that he has received VA treatment for his skin condition since the 1990's and stated that his VA Beckley psychologist commented that his skin growths were related to herbicide exposure.  Therefore, the Board finds that a remand is needed in order to secure the Veteran's VA treatment records from January 1990 to the present, to include Salem VA, Richmond VA, and Beckley VA treatment records and private treatment records from St. Mary's hospital where the Veteran reported he was receiving treatment.  The Veteran should also be afforded a VA skin examination. 

The Veteran filed a claim for an increased rating for diabetes mellitus in which he reported that he received two insulin shots per day and indicated that this was evidenced in his Beckley VA medical records.  At his March 2017 Board videoconference hearing the Veteran testified that he was taking oral medication and receiving insulin shots for his diabetes mellitus.  At the hearing, the Veteran's representative reported that the July 2013 statement of the case (SOC) did not indicate that the Veteran's Beckley VA records were reviewed or considered in the RO's adjudication.  Furthermore, the Board notes the Veteran's most recent VA diabetes mellitus examination was in August 2012 and updated VA treatment records have not been associated with the claims file since August 2012.  As such, a remand is warranted to secure updated VA treatment records to include any Beckley VA medical records and afford the Veteran a VA diabetes mellitus examination to determine the current severity of his diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for his skin condition and service-connected diabetes mellitus, as well as sufficient information to identify the health care providers and periods of treatment since January 1990, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  In particular, the Veteran should be asked to identify his dates of treatment at St. Mary's hospital and when he was treated at the Salem VA, Richmond VA, and Beckley VA.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  If VA attempts to obtain any records that are unavailable, notify the Veteran and note the attempts in the claims file.  In any event, request all VA treatment records dated from August 2012 to the present.

2.  Then, schedule the Veteran for a VA examination for his skin condition and diabetes mellitus.

(a) VA skin examination:

The Veteran should be afforded a VA skin examination to determine the nature and etiology of any current skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following:

(i) Indicate whether the Veteran has a current diagnosed skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans).

(ii) If the Veteran does not have a presumptive disease, is it at least as likely as not (50 percent or more probability) that the Veteran has a diagnosed skin disorder that is causally or etiologically related to his military service, to include his symptomatology therein and/or his presumed herbicide exposure in service (regardless of the fact that certain skin disorders are not presumed to be associated with herbicide exposure).  In rendering this opinion, the examiner should address the June 2009 VA Beckley skin examination note which indicated the pertinent finding of AK (Actinic Keratosis) of the right arm. 

(b) VA diabetes mellitus examination:

The Veteran should be afforded a VA diabetes mellitus examination by an appropriate VA medical professional to determine the current severity of his diabetes mellitus.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should opine as to the Veteran's current level of functioning and the impact of his diabetes mellitus on his daily activities and his ability to work.  The examiner should address the Veteran's reports that he currently receives daily insulin shots and takes medication for his diabetes mellitus.  The examiner should also address any doctor prescribed dietary restrictions attributed to his diabetes mellitus. 

All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
 

